      Case 2:20-cr-00066-JCZ-DMD Document 35 Filed 06/29/21 Page 1 of 1



MINUTE ENTRY
ZAINEY, J.
June 29, 2021
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                           CRIMINAL ACTION
VERSUS                                                             NO: 20-66 A
BRADLEY EDWARD CORLEY                                              SECTION:


                                        SENTENCING


Court Reporter: Alexis Vice
Case Manager: James Crull and Wayne Parker
Judicial Assistant: Pamela Angelette

PRESENT:        Jordan Ginsberg, Counsel for the government
                Valerie Jusselin, Counsel for defendant
                Danielle Robinson , U. S. Probation

Case called 10:40 a.m..
Defendant present and sentenced to count(s) 2 of the Indictment.
Counts dismissed on motion of the United States as to this defendant: 1.
See Judgment.
The defendant was remanded.
Hearing completed 11:25 a.m..

 JS-10: 0:45
